

117 SRES 120 ATS: Recognizing the Ninth Summit of the Americas and reaffirming the commitment of the United States to a more prosperous, secure, and democratic Western Hemisphere.
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 120IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Mr. Risch (for himself, Mr. Menendez, Mr. Rubio, Mr. Kaine, and Mr. Cassidy) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 24, 2021Reported by Mr. Menendez, without amendment and with an amendment to the preambleMay 12, 2021Considered and agreed to with an amended preambleRESOLUTIONRecognizing the Ninth Summit of the Americas and reaffirming the commitment of the United States to a more prosperous, secure, and democratic Western Hemisphere.Whereas the United States has pursued multiple collaborative initiatives to advance the region’s enduring and shared interest in a more secure, prosperous, and democratic Western Hemisphere;Whereas the United States will host the Ninth Summit of the Americas for the first time since it hosted the inaugural Summit in Miami, Florida in 1994;Whereas, since 1994, the Summit of the Americas is a valuable forum for democratically elected heads of state and governments of the Western Hemisphere to discuss common policy issues, affirm shared values, and commit to concerted actions at the national and regional level to address the novel and existing challenges facing the Americas;Whereas the First and Second Summits of the Americas advanced commitments to lower trade barriers, improve transparency and market access, and facilitate economic integration, and, following those Summits, the United States has signed free trade agreements with 12 of the 35 countries in the region;Whereas, since 2018, Argentina, Bolivia, Brazil, Chile, Colombia, the Dominican Republic, Ecuador, El Salvador, Guatemala, Guyana, Honduras, Jamaica, Panama, Suriname, and Uruguay have signed Memorandums of Understanding with the United States under the America Crece Program to leverage private investment in energy and infrastructure projects and advance economic prosperity, security, and good governance;Whereas, during the 2018 Summit of the Americas, the United States announced additional humanitarian assistance for Venezuelans who have fled their country as a result of the political, economic, and security crises created by the regime of Nicolás Maduro, including support for the United Nations High Commissioner for Refugees (UNHCR) response to assist Venezuelan refugees in Colombia and Brazil;Whereas Transnational Criminal Organizations (TCOs) and their involvement in money laundering and the trafficking of people, narcotics, and weapons in the region pose complex transnational threats to United States public health and national security, as well as the stability of the Americas, by undermining citizen security, basic human rights, the rule of law, good governance, and economic development;Whereas the United States has sought to improve regional security through friendly and sustained relationships that build interoperability, readiness, and capability with regional security partners, including through programs such as Plan Colombia, the Merida Initiative, the Central America Regional Security Initiative (CARSI), and the Caribbean Basin Initiative (CBI);Whereas the pandemic caused by coronavirus disease 2019 (commonly referred to as COVID–19) has had devastating health and socioeconomic consequences for the states and peoples of the Americas that have—(1)overwhelmed health systems;(2)led to the worsening of economic conditions and contraction of gross domestic product per capita;(3)led to an increase in unemployment, especially for individuals working in small- and medium-size businesses and large informal sectors across the region, and a rise in the number of people living in poverty; and(4)created conditions that have strengthened the illicit activities of criminal organizations; Whereas the United States Government remains deeply concerned about the negative, often predatory effects of China’s growing political, economic, military, and technological influence throughout the region, including significant illegal, unreported, and unregulated fishing activities in the Southern Atlantic Ocean and Eastern Pacific Ocean and opaque infrastructure investments that impose unsustainable financial burdens on recipient countries, enable corruption, and undermine good governance; Whereas the United States Government is deeply concerned about the Government of the Russian Federation's employment of a wide array of diplomatic, military, intelligence, cyber, misinformation, and commercial tools to undermine democratic systems in the region, including through its deepening political, economic, and security support for the Maduro regime in Venezuela;Whereas the United States Government is deeply concerned about efforts by the Government of Iran to expand its political, economic, and security presence in the region, including through its deepening ties with the Maduro regime in Venezuela; Whereas the regimes of Nicolás Maduro in Venezuela, Miguel Díaz-Canel in Cuba, and Daniel Ortega in Nicaragua, have systematically eroded democratic institutions, commit widespread human rights violations, draw lessons from one another to sharpen state-sponsored repression and internal control mechanisms, and receive the support of malign state and non-state actors, which pose a challenge to United States national security and national interests;Whereas entrenched corruption, linkages between trans­na­tion­al criminal organizations and political actors, and the harassment and murder of journalists, human rights defenders, environmental activists, and civil society leaders in Latin America and the Caribbean weaken citizens’ confidence in democracy and negatively affect United States national interests; andWhereas weak rule of law, elevated levels of criminal violence, and systemic corruption in El Salvador, Guatemala, and Honduras fuel irregular migration that affects regional stability: Now, therefore, be itThat the Senate—(1)commemorates the occasion of the United States hosting the Ninth Summit of the Americas;(2)reaffirms the commitment of the United States to promote economic prosperity, security, and democratic governance throughout the Americas; and(3)calls on the President to lead a strong and coordinated diplomatic effort during the Summit process to ensure the Ninth Summit of the Americas—(A)strengthens democratic governance by building on the 2018 Lima Commitment to—(i)reduce bureaucracy;(ii)strengthen the independence of judiciaries;(iii)increase transparency through the use of new technologies;(iv)encourage private sector participation in the formulation of public anti-corruption policies;(v)protect whistleblowers, journalists, and law enforcement officials;(vi)work towards preventing regional financial systems from being used to transfer and conceal illicit funds; and(vii)identify resources to strengthen hemispheric anticorruption mechanisms;(B)strengthens post-COVID–19 pandemic economic recovery efforts by outlining specific commitments to deepen trade and investment integration throughout the Americas and pursuing effective nearshoring and reshoring initiatives;(C)builds upon United States efforts to enhance the institutional capacity and technical capabilities of partner countries to strengthen the rule of law, civilian security, respect of human rights, and government transparency;(D)builds upon United States efforts to enhance regional cooperation to disrupt, degrade, and dismantle malign state and non-state influences, including transnational organized criminal networks, and terrorist organizations; (E)reinforces the capacity of member states to—(i)implement actions and initiatives in support of peaceful and democratic efforts of the people of Cuba, Nicaragua, and Venezuela, who desire to hold free and fair elections and restore democratic order and the rule of law in their respective countries; and(ii)support the people of El Salvador, Guatemala, and Honduras as they strive to address weak democratic governance and the elevated levels of corruption, violence, and criminality that drive irregular migration; and(F)explores a comprehensive approach to forced displacement and migration challenges in the Western Hemisphere, takes stock of humanitarian crises and flashpoints in the region, and mobilizes member state commitments to advocate for and support multilateral humanitarian and development responses. 